Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-14-2007

In Re: Monodu Ajao
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-1335




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"In Re: Monodu Ajao " (2007). 2007 Decisions. Paper 1472.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1472


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
CLD-129                                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                      NO. 07-1335
                                   ________________

                                IN RE: MONODU AJAO,

                                           Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
                United States District Court for the District of New Jersey
                       (Related to Civil Action No. 06-cv-05484)
                     _____________________________________

                       Submitted Under Rule 21, Fed. R. App. P.
                                  February 16, 2007
             Before:   RENDELL, SMITH AND JORDAN, Circuit Judges.

                                 (Filed: March 14, 2007)


                               _______________________

                                       OPINION
                               _______________________

PER CURIAM

       On November 7, 2006, Monodu Ajao mailed a petition for a writ of error coram

nobis to the United States District Court for the District of New Jersey. On January 2,

2007, Ajao mailed a petition for writ of mandamus requesting that this Court order the

District Court to rule on his November 7th petition.

       Mandamus is a drastic remedy that is granted only in extraordinary cases. See In
re Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir. 2005). Mandamus

traditionally may be “used . . . only ‘to confine an inferior court to a lawful exercise of its

prescribed jurisdiction or to compel it to exercise its authority when it is its duty to do

so.’” Kerr v. United States Dist. Court, 426 U.S. 394, 402 (1976). To demonstrate that

mandamus is appropriate, a petitioner must establish that he has “no other adequate

means” to obtain the relief and that he has a “clear and indisputable” right to issuance of

the writ. Madden v. Myers, 102 F.3d 74, 79 (3d Cir. 1996). Although district courts are

generally given discretion to control their own dockets, see In re Fine Paper Antitrust

Litig., 685 F.2d 810, 817 (3d Cir. 1982), an appellate court may issue a writ of mandamus

when an undue delay in adjudication is “tantamount to a failure to exercise jurisdiction,”

see Madden, 102 F.3d at 79.

       Here, there is no basis for granting the petition for writ of mandamus. Although

Ajao filed his petition for writ of error coram nobis in early November, by order entered

November 28, 2006, the District Court advised Ajao that it would rule on his petition as

filed if he did not notify the court within 45 days as to how he would like it characterized

pursuant to United States v. Miller, 197 F.3d 644 (3d Cir. 1999). As there is no indication

that Ajao responded to the November 28th order, the District Court could not have

considered Ajao’s petition until January 15, 2007—two weeks after he mailed the

mandamus petition to this Court. Accordingly, there has been no delay in the

adjudication of Ajao’s petition for writ of error coram nobis. Moreover, the District



                                               2
Court docket reflects that the matter is progressing in a timely manner.1 Therefore,

Ajao’s petition for writ of mandamus will be denied.




                                          3


       1
              On February 1, 2007, the District Court issued on order on Ajao’s motion to
proceed in forma pauperis (Docket Entry No. 4), and on February 13, 2007, the Assistant
United States Attorney entered an appearance on behalf of the United States (Docket
Entry No. 5).